Case: 1:19-cv-05312 Document #: 56-4 Filed: 01/15/21 Page 1 of 2 PageID #:327
                                                           Case: 1:19-cv-05312 Document #: 56-4 Filed: 01/15/21 Page 2 of 2 PageID #:328




                                              Lori Lightfoot                                 Department of Police · City of Chicago                                    Eddie.T. Johnson
FILED DATE: 12/16/2020 10:55 AM 2020CH07306




                                              Mayor                                      3510 S. Michigan Avenue · Chicago, Illinois 60653                       Superintendent of Police

                                              November 12, 2019

                                              Via Email:
                                              anjanettelyoung.11@gmail.com
                                              Anjanette Young

                                              RE:     NOTICE OF RESPONSE TO FOIA REQUEST
                                                      FOIA FILE NO.:  P537723

                                              Dear Anjanette Young

                                              The Chicago Police Department (CPD) is in receipt of your Freedom of Information Act (FOIA) request.

                                                      “I am requesting any and all video recorded from officers’ body worn cameras during a search
                                              warrant that was executed on my home, 164 N. Hermitage Ave., 1st floor apartment, on February 21, 2019. I
                                              am requesting video from the body worn camera of each officer, respectively, who responded and was on
                                              scene. The warrant number is 19SW5247.”

                                               Under the Freedom of Information Act, a public body may extend the time to respond to a FOIA request
                                              by up to 5 business days for a limited number of reasons. Pursuant to Section 5 ILCS 143/3(e) of the Act,
                                              the CPD is extending the time to respond to your request by 5 business days from the original due date
                                              for the following reason(s):

                                                      1. The requested records require examination and evaluation by personnel having the necessary
                                                         competence and discretion to determine if they are exempt from disclosure or should be
                                                         revealed only with the appropriate deletions.

                                                      2. There is a need for consultation, which shall be conducted with all practicable speed, with
                                                         another public body or among two or more components of any public body having a
                                                         substantial interest in the determination or in the subject matter of the request.

                                              A response will be sent to you on or before November 19, 2019.

                                              Sincerely,

                                              P. Rodriguez
                                              Freedom of Information Act Officer
                                              Chicago Police Department
                                              Office of Legal Affairs, Unit 114
                                              3510 S. Michigan Ave.
                                              Chicago, IL 60653

                                                                                                                                                                       Exhibit D
                                                Emergency and TTY: 9-1-1 · Non Emergency and TTY: (within city limits) 3-1-1 · Non Emergency and TTY: (outside city limits) (312) 746-6000
                                                                                 E-mail: police@cityofchicago.org · Website: www.cityofchicago.org/police
